UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUERPURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 Commission File Number 000-23288 SILICOM LTD. (Translation of Registrant’s name into English) 14 Atir Yeda St., Kfar-Sava 4464323, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On May 09, 2016, the Registrant issued a press release: “Silicom awarded important Design Win from Tier-1 Network Monitoring player for Time Stamping/Packet Processing card”. Attached hereto are the following exhibits: Exhibit 99.1Press Release This Form 6-K, including all exhibits hereto, is hereby incorporated by reference into all effective registration statements filed by the registrant under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOM LTD. (Registrant) Date: May 09, 2016 By /s/ Eran Gilad Eran Gilad Chief Financial Officer
